Case: 2:21-mj-00131-KAJ Doc #: 8 Filed: 03/02/21 Page: 1 of 1 PAGEID #: 25

AO 442 (Rev. 11/11) Arrest Warrant

 

UNITED STATES DISTRICT COURT

 

for the
District of Columbia
United States of America
7 ) Case: 1:21-mj-00263
) Assigned to: Judge Faruqui, Zia M
James Matthew Horning ) Assign Date: 2/24/2021
) Description: COMPLAINT W/ARREST WARRANT
)
aoe )
Defendant
ARREST WARRANT
To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested) — a —_ James Matthew Horning ,
who is accused of an offense or violation based on the following document filed with the court:

 

© Indictment © Superseding Indictment O Information © Superseding Information J Complaint
© Probation Violation Petition 1 Supervised Release Violation Petition OViolation Notice Order of the Court

This offense is briefly described as follows:

18 U.S.C. § 1752(a)(1) - Knowingly Entering or Remaining in any Restricted Building or Grounds Without Lawful
Authority;

18 U.S.C. § 1752(a)(2)- Disorderly Conduct Which Impedes the Conduct of Government Business;

40 U.S.C. § 5104(e)(2)(D) - Violent Entry and Disorderly Conduct on Capitol Grounds;

40 U.S.C. § 5104(e)(2)(G)- Parading, Demonstrating, or Picketing in the Capitol Buildings; - 2021.02.24
18 U.S.C. § 1512(c)(2) - Obstruction of Justice/Congress. 5 (< 15:12:48
Date: 02/24/2021 -05'00

 

Issuing officer's signature

City and state: Washington, D.C. Zia M. Faruqui, U.S. Magistrate Judge

Printed name and title

 

Return

 

This warrant was received on (date) Z Le A ce /#/ _,and the een was arrested on (date) “7 / i / 7 G A/7C/A/
at (city and state) :

gif. jg , Mil >
Date: CSIP / Vw boy ee

— officer’s Signature

KT. Moata's 7 FO

{ye name and title

 

 

 

 
